Citation Nr: 0919180	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  99-08 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
exposure of the feet.

2.  Entitlement to service connection for residuals of a left 
foot injury, to include a sprain.

3.  Entitlement to service connection for a right arm strain.

4.  Entitlement to service connection for a back strain.

5.  Entitlement to an initial compensable rating for a scar, 
status post excision of angiolipoma of the left upper 
abdomen.

6.  Entitlement to an initial rating in excess of 10 percent 
for Bell's palsy.

7.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service connected disabilities under 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1980 to 
June 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the RO 
in Nashville, Tennessee on brokerage from the Detroit, 
Michigan RO, which granted service connection for Bell's 
palsy and a scar, status post angiolipoma excision, assigning 
noncompensable ratings and denied service connection for 
disabilities of the feet due to cold exposure, a left foot 
injury, right elbow epicondylitis, right arm and back strain 
and entitlement to a 10 percent rating due to multiple, 
noncompensable disabilities.  The claims are now being 
addressed by the RO in Detroit, Michigan.

During the pendency of the appeal, an initial evaluation of 
10 percent was granted for Bell's palsy by rating decision 
dated in January 2009, effective the day following separation 
from service.  The Board notes, with respect to increased 
ratings, the United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is allowed.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  The 
claim for an initial rating in excess of 10 percent for 
Bell's palsy remains on appeal.

The January 2009 rating decision also granted service 
connection for right elbow epicondylitis, effective the day 
following separation from service, with an initial 10 percent 
rating.  A grant of service connection is considered a full 
grant of the appeal sought on appeal.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); cf. AB, supra.  The appellant 
has not, as yet, disagreed with this rating decision.  This 
issue is no longer before the Board.  

The Board remanded this case in January 2008.  It returns now 
for appellate consideration.

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The appellant, through 
his representative, has waived RO consideration of that 
evidence.  The Board may consider the appeal.  38 C.F.R. § 
20.1304.

The appellant sent in statements in October 2008 which appear 
to raise claims for depression, a right eye injury and a left 
elbow disability.  These matters are REFERRED to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The appellant has no objective residuals of cold exposure 
of the feet.

2.  The appellant has no current disability of the left ankle 
or foot.

3.  The appellant has no current disability as a result of a 
right arm strain; he is separately service connected for 
right elbow epicondylitis.

4.  The appellant's cervical spondylotic changes and 
bilateral facet arthropathy of L5-S1 were not present at 
separation from service and are not related to any incident 
of service.  

5.  The appellant's scar, status post excision of angiolipoma 
of the left upper abdomen, is not of the head, face or neck, 
is superficial, does not limit function or motion of the 
affected part, is not burn related, is not painful on 
objective demonstration or tender on examination, does not 
involve an area in excess of 144 square inches, is not 
unstable and is not poorly nourished with ulceration.

6.  The appellant's service-connected Bell's palsy does not 
cause incomplete, severe paralysis of the seventh (facial) 
cranial nerve.  

7.  The appellant has a 10 percent rating for Bell's palsy 
and a 10 percent rating for right elbow epicondylitis, 
effective the day following separation from service.  


CONCLUSIONS OF LAW

1.  A cold exposure residual disability of the feet was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

2.  A left foot sprain disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  A right arm strain disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

5.  The criteria for an initial compensable evaluation for a 
scar, status post excision of angiolipoma of the left upper 
abdomen, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002);38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2008).

6.  The criteria for an initial evaluation greater than 10 
percent for Bell's palsy are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8299-8207 
(2008).

7.  In light of the compensable ratings assigned for the 
appellant's service-connected disabilities, a compensable 
evaluation for multiple noncompensable disabilities is 
precluded as a matter of law.  38 C.F.R. § 3.324 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection and initial ratings.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements in service connection 
and initial ratings cases.  See id; see also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

A letter dated in February 2008 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The appellant's claims long 
predate the VCAA, and compliant notice was thus impossible at 
the time of the filing.  Although this letter was not sent 
prior to initial adjudication of the appellant's claims, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice in February 2008, he was provided 
eleven months to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
appellant in January 2009.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  Some, but not all, of the appellant's service 
treatment records have been associated with the file.  None 
of the appellant's service records from before March 1989 
have been located, due to their loss in 1989, when the 
appellant was transferred from West Germany to Fort Ord, 
California.  Inasmuch as the appellant was not at fault for 
the loss of these records, VA is under heightened obligation 
to assist the appellant in the development of his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened 
obligation includes searching for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see 
also Cromer v. Nicholson, 455 F.3d 1346 (2006).  The 
appellant's VA medical records are in the file.  Private 
medical records identified by the appellant have been 
obtained, to the extent possible.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  There is 
no indication that the missing service treatment records may 
be obtained from any other source.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The appellant was afforded medical examination to obtain an 
opinion as to whether his claimed cold exposure residuals, 
left ankle sprain residuals, right arm strain and back 
conditions could be diagnosed as disabilities.  Further 
examination or opinion is not needed on the claims because, 
at a minimum, the preponderance of the competent evidence is 
that the claimed conditions consist entirely of subjective 
complaints without objective medical findings necessary to 
support diagnoses.  This is discussed in more detail below.  

The RO provided the appellant an appropriate VA examination 
for both the scar and Bell's palsy disabilities in 2008.  The 
appellant has not reported receiving any recent treatment 
specifically for this condition (other than at VA and the 
private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2008 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

The appellant contends that he has a variety of disabilities 
as a result of service.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board notes that the appellant has made a series of 
contentions regarding exposure to hazardous materials and, in 
particular, depleted uranium.  Due to the fact that no 
current disability can be diagnosed for any of these alleged 
disabilities, the nature of any hazardous exposure, indeed, 
any incurrence event at all, is not relevant.  The Board will 
not discuss hazardous materials further.  

The appellant contends that all of his conditions were 
present during service as a result of inservice events.  The 
cold exposure of the feet, left ankle, right arm, and back 
problems are each linked to specific events during service.  
The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Cold Exposure

The appellant reports that he was treated for cold exposure 
of the feet during service.  Specifically, he has reported 
that he had frostbite in December 1983 while on deployment 
from Fort Sill, Oklahoma, to Fort Campbell, Kentucky.  In 
brief, he asserts that his unit was not provided with 
appropriate cold weather gear and that he suffered frostbite 
of the hands and feet.  He reports that he sought treatment 
at the time, but, due to the loss of his records, the 
incident is unreported in the extant service treatment 
records.

With respect to cold injuries, VA has determined that 
continuity of symptomatology is not required to establish 
service connection for cold injury residuals.  See VBA 
Training Letter (TL) 00-07 (July 17, 2000).  According to the 
training letter, typically, there are symptoms for several 
days to two weeks after the cold injury, followed by a long 
latent period, after which, years later, late or delayed 
signs and symptoms may appear.  Id.  VBA training letters 
have also provided specific symptoms or conditions which are 
late effects of cold injuries.  See TL 02-01 (March 29, 2002) 
and TL 00-07 (July 17, 2000); see also 38 C.F.R. § 4.112, 
Code 7122 (2008).  These include disturbances of nail growth, 
recurrent fungal infections, pain and/or paresthesia, and/or 
numbness, and sensory neuropathy and/or disturbances of 
sensation, or degenerative changes.

The appellant's contentions are limited to pain, paresthesia 
and numbness.  He makes no allegations regarding nail growth, 
recurrent fungal infections, degenerative changes, or any 
other residual.  

The appellant was treated in April 1989 during service for a 
painful left foot.  He complained of pain after marching.  
The appellant had an examination and no findings related to 
cold exposure were reported.  The appellant did not report 
sensory disturbance at that time.  

The Board also observes that the appellant was treated in 
December 1990 reporting a history of cold weather exposure.  
He complained of bilateral foot pain.  The duration of 
symptoms was listed as two weeks.  The appellant had intact 
skin and senses.  Capillary refill was five seconds.  The 
doctor assessed mild cold weather exposure.  

There is no indication of ongoing complaints.  The appellant 
was evaluated at his March 1998 separation from service 
physical.  All clinical findings related to the feet were 
normal.  

The appellant was evaluated at a September 2008 VA 
examination.  The appellant reported a history of swelling, 
heat, redness, stiffness, fatigability, weakness, and lack of 
endurance in the toes of both feet.  Neurological testing was 
normal.  X-rays did not reveal degenerative changes of the 
feet.  The appellant was noted to have calluses, but these 
are not among the cold exposure residuals listed in the VBA 
Training Letter.  The examiner concluded that the appellant 
had no evidence of neuropathy of the lower extremities at 
that time, with subjective complaints of numbness.  

The appellant also underwent a private September 2008 EMG and 
nerve conduction test.  He reported his history of numbness 
to the examiner.  However, the examiner concluded that there 
was no abnormality on the EMG and no electromyographic 
evidence of polyneuropathy.  

The Board notes that Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges that the appellant did have some 
treatment for cold weather exposure during service.  In the 
absence of objective findings that a current disability 
exists, the Board must find that the preponderance of the 
evidence is against the claim of service connection for 
residuals of a cold weather exposure.  

Left Ankle

Turning to the left ankle claim, the appellant argues that he 
had"rollover" injuries to his left ankle during service.  

The appellant also reported this history at his March 1998 
separation from service physical examination.  The clinical 
evaluation, however, was normal, indicating that there was no 
disorder present at the time.  The Board notes that the 
problem was described as a left foot sprain during one 
portion of the separation examination.  The remainder of the 
separation examination report describes the problem as 
related to the left ankle, which the appellant has also done 
in his 2008 submissions.  

The appellant also sent in an August 2005 report, showing 
that he twisted his left ankle while at work.  The appellant 
reported a long history of recurrent twists to the medical 
provider, but no chronic disability was noted at that time 
and no sprain diagnosis was made.  

At his September 2008 VA examination, the left ankle was 
evaluated.  On x-ray studies, there was no acute fracture or 
dislocation and no degenerative changes.  Small bilateral 
inferior calcaneal spurs were noted.  The examiner indicated 
that the appellant had tenderness and pain at rest.  He also 
noted slight valgus angulation of both ankles.  The examiner 
reviewed the file and noted the March 1998 separation 
examination, specifically the lack of clinical findings 
despite his reported history.  The examiner concluded that 
the appellant did not have a disability of the left ankle 
related to the in service injuries.  No diagnosis was 
offered.  

The Board has considered the appellant's contentions that he 
has a left ankle problem that impacts his ability to exercise 
and participate in various activities.  The appellant has 
also sent a printout regarding ligament tears of the ankle.  
The Board cannot accept these as competent evidence of a left 
ankle disability.  A ligament tear is a well known and 
understood disability, readily discoverable on physical 
examination.  Physical examination has not revealed any such 
disorder.  The August 2005 report did not mention a ligament 
tear.  

The examiner at the September 2008 VA examination indicated 
that the appellant was not actually treated for left ankle 
sprains, he merely reported them.  The examiner further 
observed that the separation physical did not find such an 
injury, indicating that any sprain had resolved by that time.  
The Board finds that the appellant does not have a current 
left ankle disability.  Service connection must be denied.  

Right Arm

The appellant contends that he has a right arm disability, 
related to strain, as a result of service.  The appellant has 
already been service connected for right elbow epicondylitis.  

The appellant was seen in May 1992, for right arm tingling 
and numbness with muscle spasms in the same arm.  The 
appellant stated that he had been seen the previous week for 
a muscular stain in the right neck.  The appellant reported a 
prior history of strains to the same area ten months prior.  
This apparently refers to July 1991, when he received 
treatment for upper back pain following weight lifting.  

The appellant was treated for a hyperextension right elbow 
injury in November 1993.  X-rays were taken which ruled out 
fracture and dislocation.  At his March 1998 separation 
examination, the appellant reported a broken right arm, right 
elbow and arm pain that recurs.  The clinical evaluation 
found nothing.  

The appellant was evaluated in September 2008.  The appellant 
reported difficulty reaching, lifting and carrying due to 
pain.  The appellant indicated that it limited his mobility 
and limits his use of a computer.  He reported using a brace.  
The examiner found epicondylitis in the elbow.  

The appellant has been service connected for the 
epicondylitis.  There is no other diagnosis related to the 
right arm or elbow of record.  The appellant's inservice 
treatment of right shoulder pain and muscle strain was not 
found presently or at separation.  The Board finds that 
further service connection for the right arm is not warranted 
for lack of a separate disability.

Back

The appellant also contends that he has back disability.  In 
July 1991, the appellant was seen inservice for back pain.  
The appellant had been lifting weights and strained the 
muscle in the upper back on the right side.  An April 1992 
service treatment record indicates that the appellant was 
seen for upper back pain.  The appellant reported that he had 
hurt his back lifting weights and that the pain was constant 
and worsening.  The March 1998 separation examination found 
the spine to be normal.

The appellant was evaluated at the September 2008 VA 
examination.  The appellant reported back pain requiring a 
brace at work.  The appellant stood with the left shoulder 
higher than the right.  Following physical examination and x-
ray studies, the appellant was diagnosed with cervical 
spondylotic changes of the mid to lower cervical spine with 
bilateral neural foraminal narrowing worse on the left side.  
He also had bilateral facet arthropathy at L5-S1.  The 
examiner concluded that the spondylotic changes and facet 
arthropathy were not caused by service.  The examiner 
indicated that the chronic degenerative changes can occur 
after age 20 and obesity is the number one factor for 
degenerative changes of the spine and joints.  The appellant 
was obese with a body mass index of 34.38.  The examiner 
indicated that even if the appellant had an acute injury 
during service, it resolved at the time of discharge.  

The Board finds that the medical evidence outweighs his 
statements.  The service treatment records reflect muscle 
strain, not bony degenerative changes.  The Board further 
notes that the current spondylotic changes and facet 
arthropathy were not present at the time he filed his claim.  
The Board finds that there is no continuity of symptomatology 
and that no nexus to service exists.  Service connection must 
be denied.  

Conclusion

The appellant has complained of pain, discomfort and weakness 
for each of his foregoing claims.  The Board recognizes that 
the appellant is competent to report such things.  The Board 
also notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  In light of the specific 
medical examinations and lack of current diagnoses, service 
connection cannot be granted for the cold weather exposure, 
left ankle or right arm.  See Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997).  The back disabilities have been found not 
to be related to service but to age and obesity.  Service 
connection cannot be granted for those disorders either.  See 
Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's service connection 
claims.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Increased Ratings

The appellant contends that he is entitled to an initial 
compensable rating for his left upper abdomen scar, status 
post angiolipoma excision and an initial rating in excess of 
10 percent for his Bell's palsy.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

a. Left Upper Abdomen Scar

During the pendency of this claim, the criteria for rating 
scar disabilities were revised (effective August 30, 2002).  
The Board will evaluate the appellant's claim under the 
criteria in the VA Schedule for Rating Disabilities of each 
version in effect since the time of his filing in order to 
ascertain which version would accord him the highest rating.  
According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

The appellant's scar was initially evaluated under Diagnostic 
Code 7805, which evaluates scars based on limitation of 
function of the affected part.  38 C.F.R. § 4.118 (1998).  
The most recent VA examination in 2008 showed none of the 
scars affected functioning or motion of any body part, and no 
such impedance was shown in the appellant's service treatment 
records.  A compensable rating cannot be granted on this 
basis.

The Board has considered other, potentially applicable 
Diagnostic Codes.  Diagnostic Code 7800 pertains to scars 
located on the head, face, or neck.  38 C.F.R. § 4.118 
(1998).  Diagnostic Codes 7801 and 7802 pertain to scars that 
result from burns.  Id.  DC 7803 provides a 10 percent 
disability rating for superficial scars that are poorly 
nourished with repeated ulceration.  Id.  Under Diagnostic 
Code 7804, a 10 percent disability rating is assigned for 
superficial scars that are tender and painful on objective 
demonstration.  Id.  The appellant's scar is on the abdomen, 
resulting from surgery and there is no evidence to show that 
the appellant's scar is poorly nourished with repeated 
ulceration or is tender and painful on objective 
demonstration.  A compensable rating under DCs 7800-7804 is 
not warranted.  See id. 

The revision to the scar ratings was made effective August 
30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
Board remanded in part to allow the RO an opportunity to 
consider the revised criteria, which was done in a January 
2009 Supplemental Statement of the Case.  Therefore, there is 
no prejudice to the veteran by this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the revised version of Diagnostic Code 7805, other 
scars are rated on limitation of function of the affected 
part.  See 38 C.F.R. § 4.118 (2003).  The most recent VA 
examination in 2008 showed none of the scars affected 
functioning or motion of any body part, and no such impedance 
was shown in the appellant's service treatment records.  A 
compensable rating cannot be granted on this basis.

DC 7800 continued to rate scars of the head face or neck.  
The revised version of Diagnostic Code 7801 provided ratings 
for scars, other than on the head, face, or neck, that are 
deep or that cause limited motion.  Under the revised rating 
criteria, Diagnostic Code 7802 provided a 10 percent 
disability rating for scars, other than on the head, face, or 
neck, that are superficial and that do not cause limited 
motion and have area(s) of 144 square inches (929 square 
centimeters) or greater.  A superficial scar is one not 
associated with underlying soft tissue damage.  Id.  The 
revised DC 7803 provided a compensable rating for unstable 
scars (frequent loss of skin covering).  Id.  DC 7804 
provided a compensable rating for scars tender or painful on 
examination.  Id.  According to the appellant's service 
treatment records and the September 2008 VA examination 
report, the appellant's scar is not on the head, face or 
neck, is not deep, does not have an area of at least 144 
square inches, is not unstable and is not tender or painful 
on examination.  A compensable rating is not warranted under 
these Diagnostic Codes.  

The regulation concerning scar ratings was revised again, in 
September 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  
The changes in the Diagnostic Codes are applicable only to 
those claims filed on and after the applicability date, 
October 23, 2008.  Id.  The appellant's claim has been 
pending for more than a decade; thus, the changes are 
inapplicable.  The Board will not discuss the changes 
further.

In light of the foregoing, the Board finds that the criteria 
for a compensable rating have not been met.  The Board has 
considered the possibility of staged ratings.  Fenderson; 
Hart, both supra.  The Board, however, concludes that the 
criteria for a compensable rating have at no time been met.  
Accordingly, staged ratings are inapplicable.  See id.  A 
compensable rating is not warranted on a schedular basis.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's scar disability 
is not inadequate.  There is no treatment, hospitalization, 
interference with employment, pain or any other symptom that 
causes the scar to interfere with the appellant's daily life 
and occupational and social functioning.  It does not appear 
that the appellant has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  In other words, he does not 
have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for 
that service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's scar rating claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Bell's Palsy

The appellant's Bell's palsy was initially evaluated under 
Diagnostic Code 8299-8207.  The use of a hyphenated DC 
indicates an analogous rating using the criteria of the 
second part.  See 38 C.F.R. § 4.27 (2008).  In this case, the 
RO determined that the appellant's disability did not fit the 
criteria of the DCs which rate specific nerve disabilities 
and applied the criteria of DC 8207, which rates (facial) 
cranial nerve neuropathy.  See 38 C.F.R. § 4.124a (2008).  

As noted in the Introduction, the appellant's service-
connected Bell's palsy is currently rated 10 percent 
disabling.  See 38 C.F.R. § 4.124a.  The criteria of DC 8207 
provide ratings for disability of the seventh (facial) 
cranial nerve when there is evidence of moderate incomplete 
paralysis (10 percent), severe incomplete paralysis (20 
percent), or complete paralysis of the nerve (30 percent).  
See id.  It is noted that the rating is dependent upon the 
relative loss of innervation of facial muscles.

Disability in the field of neurological conditions includes 
rating in proportion to impairment of motor and sensory 
functions.  38 C.F.R. § 4.120.  To be especially considered 
are speech disturbances, impairment of vision, disturbances 
of gait, tremors, visceral manifestations, injury to the 
skull, etc.  Id.  

The appellant's primary complaints relate to his right eye 
and the right side of his mouth.  He states that he has 
difficulty with chronic dryness in his eye and with his 
eyelid drooping shut.  He also states that his mouth droops 
on the right side and that he slurs his speech when he gets 
tired.  He also reports a constant numbness on that side of 
the face.

The appellant underwent a March 2008 MRI of the head.  The 
results were negative.

The appellant underwent a September 2008 VA examination which 
evaluated the seventh cranial nerve. 

The Board finds that the appellant's Bell's palsy is not 
manifested by severe, incomplete or complete paralysis of the 
seventh cranial nerve.  The appellant clearly retains 
function and use of the right side facial musculature and 
eye.  The appellant reports that his speech slurs when he is 
tired, not as a permanent limitation of use.  The palsy has a 
definite impact on the appellant, but without a more constant 
industrial impairment, the Board cannot say that the 
impairment is severe.  The criteria for an initial rating in 
excess of 10 percent are not met.  See 38 C.F.R. § 4.124a, 
supra.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for an initial rating in excess of 10 
percent have at no time been met.  Accordingly, staged 
ratings are inapplicable.  See id.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's Bell's palsy 
residual disability is not inadequate.  The symptoms 
described above, drooping of the right side of the face, 
slurring of speech and numbness, are anticipated sensory and 
motor impairments.  The appellant indicated that coworkers 
have asked if he has ever had a stroke; however, questions do 
not amount to a discrepancy between the level of disability 
and the rating criteria.  It does not appear that the 
appellant has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service-
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's Bell's palsy rating 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Entitlement to a compensable rating pursuant to 38 C.F.R. 
§ 3.324

Whenever a veteran is disabled from two or more separate 
permanent service-connected disabilities of such character to 
clearly interfere with normal employability, even though none 
of the disabilities may be of compensable degree under VA's 
schedule for rating disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2008).

As noted in the Introduction, the appellant now receives a 10 
percent rating for Bell's palsy and a 10 percent for right 
elbow epicondylitis, effective the day following separation 
from service.  Consequently, as a compensable rating under 38 
C.F.R. § 3.324 requires that the appellant not be in receipt 
of a compensable rating for any service connected disorder, 
the claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for residuals of cold 
exposure of the feet is denied.

Entitlement to service connection for residuals of a left 
foot injury, to include a sprain is denied.

Entitlement to service connection for a right arm strain is 
denied.

Entitlement to service connection for a back strain is 
denied.

Entitlement to an initial compensable rating for a scar, 
status post excision of angiolipoma of the left upper abdomen 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
Bell's palsy is denied.

The claim of entitlement to a 10 percent disability rating 
based on multiple noncompensable service-connected 
disabilities is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


